  Case 3:18-cv-01322-KAD Document 308-7 Filed 09/29/20 Page 1 of 9




Plaintiff Exhibit G
     Case 3:18-cv-01322-KAD Document 308-7 Filed 09/29/20 Page 2 of 9


                                                                         1

 1                   UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF CONNECTICUT
 2

 3       JANE DOE

 4       VS.                                    3:18-cv-01322-KAD

 5       TOWN OF GREENWICH, ET AL.
      ____________________________________________________
 6
                            SUPERIOR COURT
 7                   JUDICIAL DISTRICT OF FAIRFIELD

 8       JANE DOE, JOHN DOE,
         and MARY DOE
 9
         VS.                                    CV XX-XXXXXXX
10
         BRUNSWICK SCHOOL, INC.
11    ____________________________________________________

12

13          Videotaped deposition of                      , taken in

14    accordance with the Connecticut Practice Book at

15    2 Greenwich Office Park, Suite 300, Greenwich,

16    Connecticut, before Deborah Gentile, RPR, a Registered

17    Professional Reporter and Notary Public, in and for

18    the State of Connecticut on April 2, 2019, at

19    10:04 a.m.

20

21                          DEBORAH GENTILE, RPR

22                 DEL VECCHIO REPORTING SERVICES, LLC
                     PROFESSIONAL SHORTHAND REPORTERS
23                           117 RANDI DRIVE
                        MADISON, CONNECTICUT 06443
24                             203.245.9583

25       Hartford                  New Haven                  Stamford

                          Del Vecchio Reporting
                              203-245-9583
     Case 3:18-cv-01322-KAD Document 308-7 Filed 09/29/20 Page 3 of 9


                                                                        6

 1    Rondini in the federal court action.

 2                VIDEOGRAPHER:       Swear in the witness.

 3                COURT REPORTER:       Would you please raise your

 4    right hand.

 5                Do you swear the testimony you are about to

 6    give is the truth, the whole truth, and nothing but

 7    the truth, so help you God?

 8                THE WITNESS:      I do.

 9

10                                     , having first been duly

11         sworn, was deposed and testified as follows:

12

13                         DIRECT EXAMINATION

14    BY MS. BRAXTON:

15          Q     Ms.            , as you heard, I'm

16    Meredith Braxton, and I represent the plaintiffs in

17    both the state case and the federal case.

18                Have you ever been deposed before?

19          A     Yes.

20          Q     Okay.    And when have you been deposed

21    before?

22          A     In the 1980s, in a residential real estate

23    transaction.

24          Q     Okay.    So I'm going to sort of review what

25    the rules of the road are --

                          Del Vecchio Reporting
                              203-245-9583
     Case 3:18-cv-01322-KAD Document 308-7 Filed 09/29/20 Page 4 of 9


                                                                           20

 1            Q   And did you and              arrive at the same

 2    time?

 3            A   We came together.

 4            Q   Okay.     And what time was that?

 5            A   I can't remember exactly what time we

 6    arrived, but at the beginning of the party.               We were

 7    there when maybe a third of the party was present.                  We

 8    arrived, maybe 6:00 o'clock.

 9                I'm not sure what time it started, but I'm

10    guessing, it was a school party and it was a pool

11    party, so they wanted to have it early.             I'm guessing

12    around 6:00-ish.

13            Q   Okay.     And did you -- what time did you

14    leave?

15            A   We left around 10:00, because it was dark at

16    that point and it just -- it was long enough.               It was

17    a nice evening, but long enough.

18            Q   Okay.     And did          leave with you?

19            A   He did.

20            Q   Did you -- between 6:00 p.m. and 10:00 p.m.,

21    did you leave the                house at any point?

22            A   I was at the               house, which was

23    100 yards away from the pool house, for most of the

24    evening, until               said we needed to clean up.

25                And then, at the end of the evening -- maybe

                          Del Vecchio Reporting
                              203-245-9583
     Case 3:18-cv-01322-KAD Document 308-7 Filed 09/29/20 Page 5 of 9


                                                                        21

 1    20 minutes before we left, 25 minutes before we

 2    left -- I walked down to the pool with a garbage bag

 3    and started taking pizza boxes and paper plates and

 4    everything off the tables around the jacuzzi, and

 5    picking up things.       But it was so dark, I was just

 6    trying to do it quickly.

 7                And then I returned back to the hou- -- told

 8    Lance we had to leave, and                -- well -- said,

 9    okay, and started to walk up to the house with me; and

10    then said, I'll be right back, and went down to the

11    pool house for a minute.

12                And then he came up and met                    and I on

13    the back patio, outside the kitchen.             And I disposed

14    of the garbage bag, and               came up to thank

15    Mrs.           , and we walked around the side of the

16    house and said goodbye to a few more people that were

17    standing on the front door -- front, like, walkway.

18           Q    Is it possible that your recollection is --

19    was affected -- about that evening is affected by the

20    medications you were taking at the time?

21           A    Possibly.

22           Q    Okay.    Isn't it true that               arrived

23    before you, with some of this friends?

24           A    Could have.

25           Q    But that's not what you remember?

                          Del Vecchio Reporting
                              203-245-9583
     Case 3:18-cv-01322-KAD Document 308-7 Filed 09/29/20 Page 6 of 9


                                                                        22

 1          A       That's not what I remember.

 2          Q       Okay.     Is it possible that you didn't

 3    actually go to the                    until almost 10:30 p.m.,

 4    to go pick up             ?

 5          A       No.     Because I was talking to this woman,

 6    Stephanie, who came -- she had left Bruns- -- left GA

 7    the year prior.         And her daughter -- she had just

 8    picked her daughter up at                 , and I spent a good

 9    hour talking to                    on the back patio of the

10                 , in daylight.

11                  And then she got her daughter much earlier

12    in the evening and took her home, because she had just

13    picked her up at school.           I don't know

14    last name.

15          Q       Do you know whether             bought any alcohol

16    that day and brought it to the party?

17          A       I do not.       I'm unaware of that.

18          Q       Okay.     Did you become aware at any time that

19              brought alcohol to the party?

20          A       No.

21          Q       And when you left to go home with him, did

22    he seem drunk?

23          A       No.     We had about a four-minute drive home.

24                 only live a short bit away from us, and he

25    did not.      We talked about what a nice evening it was,

                             Del Vecchio Reporting
                                 203-245-9583
     Case 3:18-cv-01322-KAD Document 308-7 Filed 09/29/20 Page 7 of 9


                                                                        23

 1    how generous they were to set up the party, and how --

 2    and what a great year it was at Brunswick.

 3           Q    Did he smell like alcohol?

 4           A    No.

 5           Q    You said you were on the back patio the

 6    whole time?

 7           A    I was on the back patio at the house.

 8           Q    Okay.    And did the party seem raucous at

 9    all?

10           A    The pool?

11           Q    Yeah, the pool party.

12           A    Well, as I said, the pool sits pretty far

13    away from the house.        I did not notice anything.

14           Q    Okay.    Did you see anyone drinking alcohol?

15           A    I did not see anyone drinking alcohol.

16           Q    Okay.    Did the               serve alcohol to the

17    adults?

18           A    I do not recall.

19           Q    Did you drink any alcohol there?

20           A    No, did not.

21           Q    Did you bring any alcohol there?

22           A    No, I did not.

23           Q    Okay.    Do you know who Sam Gonzalez is?

24           A    I do not know that person.

25           Q    Okay.    So you wouldn't know whether you had

                          Del Vecchio Reporting
                              203-245-9583
     Case 3:18-cv-01322-KAD Document 308-7 Filed 09/29/20 Page 8 of 9


                                                                        24

 1    seen him at some point?

 2          A     No.

 3          Q     Okay.

 4                MS. BRAXTON:       Could you mark this, please.

 5                (Exhibit 2 was marked for I.D.)

 6    BY MS. BRAXTON:

 7          Q     Please read the exhibit and then let me know

 8    when you're done.

 9          A     Okay.    Did --

10                MR. O'NEILL:       No question pending.

11    BY MS. BRAXTON:

12          Q     Do you recognize the exchanges in this

13    document?

14          A     I do.

15          Q     Okay.    So these are text mess- -- text

16    message exchanges between you and                            on

17    June 3rd, 2016, right?

18          A     Correct.

19                MR. SCONZO:       Objection.

20    BY MS. BRAXTON:

21          Q     If you look at the last page of the exhibit,

22    it says, at 10:21 p.m.,                  texted you to say, "Hi

23       , do you want to come over and hang out while the

24    kids are partying it up here?"

25                And then you responded at 10:33 p.m., "On my

                          Del Vecchio Reporting
                              203-245-9583
     Case 3:18-cv-01322-KAD Document 308-7 Filed 09/29/20 Page 9 of 9


                                                                        25

 1    way to pick up."       Correct?

 2          A      This isn't making any sense to me, because I

 3    was at the party that night.

 4          Q      Or were you lying a moment ago?

 5                 MR. SCONZO:        Objection.

 6                 THE WITNESS:        I was at the party.      I'm

 7    confused.

 8                 MR. O'NEILL:        She did ask a question, are

 9    you lying?     So you need to answer that question.

10                 THE WITNESS:        I don't believe I'm lying.

11    BY MS. BRAXTON:

12          Q      Well, in fact, you weren't at the party

13    until you came to pick up               ; isn't that right?

14          A      I cannot recall.

15          Q      And you said that you had spoke with someone

16    named Stephanie for an hour on the patio, in the

17    daylight?

18          A      I spoke with                     ,

19                                .

20          Q      Okay.    Didn't           come to the party

21    separately from you?

22          A      I cannot recall.

23          Q      Okay.    Didn't           go to the party with two

24    friends of his?

25          A      I cannot recall.

                           Del Vecchio Reporting
                               203-245-9583
